Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

See papers filed 04/28/2022.

Claims 1-16, 18 and 19 and claims (withdrawn) 20-24 are pending. 
                                                                                                                                             
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruun, US 20190255035 (equivalent to WO 2018233795 12/27/2018).  

Bruun teach a pouch designed for administration of an active ingredient in the oral cavity; the pouch contains a matrix composition including a combination of nicotine and a water-soluble composition. Abstract.

More specifically Bruun teach Nicotine Pouch. 

The teachings of Bruun read on base claim 1

      
    PNG
    media_image1.png
    300
    683
    media_image1.png
    Greyscale


and dependent claim(s) limitations as pointed out below:
	
Note: limitations deemed as critical are indicated next to the claim numbers. numbers with parenthesis relate to paragraph in Bruun 


Claim 1-3: oral, releasable 


    PNG
    media_image2.png
    23
    418
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    26
    429
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    59
    429
    media_image4.png
    Greyscale

claims 4-7 
    PNG
    media_image5.png
    18
    160
    media_image5.png
    Greyscale

 Xylitol  (as sugar alcohol) [0039] [0108] [0115] [0136] [0139] [0165] Table 1 
(see below for more on how the above reads on ‘irritation’)
	
    PNG
    media_image6.png
    101
    413
    media_image6.png
    Greyscale

	
    PNG
    media_image7.png
    64
    427
    media_image7.png
    Greyscale

claim 13, 14, 15 particulate filler component

    PNG
    media_image8.png
    21
    111
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    193
    431
    media_image9.png
    Greyscale
		 
(see below for more on how the above reads on ‘filler’)

    PNG
    media_image10.png
    18
    192
    media_image10.png
    Greyscale
 claim 1 

    PNG
    media_image11.png
    134
    421
    media_image11.png
    Greyscale

(see below for more on how the above reads on ‘free-flowing’)
claims 7-8 sweetener

    PNG
    media_image12.png
    153
    423
    media_image12.png
    Greyscale
 
claims 9-12 flavor 
[0113] [0114] [0117] 


    PNG
    media_image13.png
    200
    430
    media_image13.png
    Greyscale

              
    PNG
    media_image14.png
    224
    411
    media_image14.png
    Greyscale

(see below for how the above reads on ‘double bond’ and ‘limonene’)

claim 13 particulate

    PNG
    media_image15.png
    39
    430
    media_image15.png
    Greyscale

[0019]-[0022], [0073] , [0094], 

    PNG
    media_image16.png
    152
    422
    media_image16.png
    Greyscale

Example 3.1, 3.4 

    PNG
    media_image17.png
    133
    421
    media_image17.png
    Greyscale

(see below for how the above reads on ‘particulate’ and ‘free-flowing’)
claim 16 % nicotine

    PNG
    media_image18.png
    64
    419
    media_image18.png
    Greyscale

0.5%, 2 mg in 400 mg pouch ([0135], in Table pouch 102 

Claim 18 	salts, humectants 
[0086] [0095] [0138] [0142] [0150] [0147] [0156] [0157]

    PNG
    media_image19.png
    60
    423
    media_image19.png
    Greyscale

	
    PNG
    media_image20.png
    156
    419
    media_image20.png
    Greyscale

claim 19 	mouth and throat,

    PNG
    media_image21.png
    92
    419
    media_image21.png
    Greyscale

(see below for how the above reads on ‘throat’) 

The nicotine patch (and its contents) taught by Bruun fall(s) under the scope of the base claim, in the stipulated free-flowing particulate form.  More specifically, the active ingredient (nicotine claim 2), the irritation reducing agent (xylitol claim 7), the filler (microcrystalline cellulose), three critical elements of base claim 1 are present in Bruun page 6-8, working Examples.  On page 8, Table 1, specific combination (see Patch No.102) of nicotine, xylitol, flavoring material and sweeteners are prepared.  Components other than the active ingredient nicotine are taught by Bruun in explicit manner, though, not always with the recited property.  For example, the agent/compound xylitol is taught (as sugar alcohol which in turn is listed with the cellulose (filler)) as humectants by Bruun.  It is noted that compound and its properties are inseparable.  Further, though not taught by Bruun as such, the anti-irritant property of xylitol is not unknown in the art .  See Szel, The Journal of European Academy of Dermatology and Venereology, Volume 29, Issue12, December 2015, 2333-2341, teaches that xylitol has anti-irritant property.   Likewise, the flavoring agent, taught as pepper mint in the above mentioned Bruun Table corresponds to the flavoring agent of dependent claims (including the structural limitations of ‘double bond’: Peppermint component, for example,  ‘limonene’ of claim 12,  see page 121 Table 19th flavor component as per Günter, Takeoka et al.; Aroma Active Compounds in Foods, ACS Symposium Series; American Chemical Society: Washington, DC, 2001. To visualize the double bonds of claim 10 see cartoons on page 127.  Similarly, as to the ‘free-flowing’ limitations: The powder obtained (Example 3.6 of Bruun) is usable in different particle size and is ‘sieved’.  The position taken is that such ‘sieved’ material would provide the property of free-flow.  As to ‘mouth and throat’ limitation: The position taken is that it is one of commonsense to expect an oral composition, once released, is likely to leak into the throat in view of the proximal nature of mouth and throat:  

    PNG
    media_image22.png
    38
    151
    media_image22.png
    Greyscale

Various nicotine pouches are known to one of skill in the art.  The global Nicotine Pouches market was valued at US$ 2.33 billion in 2020 and is expected to reach US$ 21.84 billion by the end of 2027, growing at a CAGR of 30.7% during 2021-2027. https://www.marketresearch.com/QYResearch-Group-v3531/Global-Nicotine-Pouches-Research-14261122/ 
With such motivation, one of skill in the art would make modifications to nicotine patches known in the prior art, to participate in the market. All the critical claimed elements of the claims are taught in the prior art of Bruun explicitly and or implicitly (by inherency)  to make different forms of nicotine patches.  Therefore with the teaching of the prior art one of skill in the art would have reasonable expectation of success in arriving at alternate versions of prior art composition  There is no data for secondary consideration.  As such there is nothing unobvious in the instant claim limitations.  

Reference available but not used: US 9161908; US 9402810; US 20120039981; EP 2177213. 

Response to Remarks  03/14/2022: Applicant states that 
    PNG
    media_image23.png
    169
    690
    media_image23.png
    Greyscale

Previously presented rejection (based on )
    PNG
    media_image24.png
    16
    186
    media_image24.png
    Greyscale
is withdrawn; as rendering any response moot.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625